Citation Nr: 0720212	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-23 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
migraine headaches.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
gastroesophageal reflux disease.  

3.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD). 

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to 
December 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The issue of entitlement to service connection for 
gastroesophageal reflux disease is addressed in the REMAND 
portion of the decision below and is remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

The veteran initially requested that he be scheduled for a 
Board hearing, but has since withdrawn his hearing request.  
See 38 C.F.R. § 20.702(d) (2006)


FINDINGS OF FACT

1.  An unappealed April 1998 rating decision denied service 
connection for migraine headaches on the basis that this 
condition did not have its onset in service and is not 
considered an undiagnosed illness related to service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

2.  Additional evidence received since the April 1998 rating 
decision includes a medical opinion that the veteran migraine 
headaches have been aggravated by his service-connected PTSD.  

3.  The unappealed April 1998 rating decision also denied 
service connection for gastroesophageal reflux disease on the 
basis that this condition was not shown in service.  

4.  Additional evidence received since the April 1998 rating 
decision includes a medical opinion that the veteran's 
gastric reflux is due to Depakote, a medication used to treat 
psychiatric disorders and migraine headaches. 

5.  Medical evidence indicates that the veteran's PTSD has 
resulted in total occupational impairment.


CONCLUSIONS OF LAW

1.  The April 1998 rating decision that denied service 
connection for migraine headaches is final.  38 U.S.C.A. § 
7105 (West Supp. 2005); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  Additional evidence presented since the April 1998 rating 
decision is new and material, and the claim of entitlement to 
service connection for migraine headaches has been reopened.  
38 U.S.C.A. § 5108 (West Supp. 2005); 38 C.F.R §§ 3.102, 
3.156, 3.159 (2006).

3.  Headaches are proximately due to a service-connected 
disability.  38 U.S.C.A §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2006).

4.  The April 1998 rating decision that denied service 
connection for gastroesophageal reflux disease is final.  38 
U.S.C.A. § 7105 (West Supp. 2005); 38 C.F.R. §§ 20.302, 
20.1103 (2006).

5.  Additional evidence presented since the April 1998 rating 
decision is new and material, and the claim of entitlement to 
service connection for gastroesophageal reflux disease has 
been reopened.  38 U.S.C.A. § 5108 (West Supp. 2005); 38 
C.F.R §§ 3.102, 3.156, 3.159 (2006).

6.  The criteria for a 100 percent rating for PTSD have been 
met.  38 U.S.C.A.        § 1155 (West Supp. 2005); 38 C.F.R. 
§§ 3.102, 4.1-4.14, 4.16(c), 4.125- 4.132, Diagnostic Code 
9411 (2006).

7.  The criteria for a 100 percent rating for PTSD having 
been met, there is no basis to assign a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities as the issue is rendered moot.  
38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen 
a Claim for Service Connection for 
Migraine Headaches

The veteran is ultimately seeking service connection for 
migraine headaches.  However, the Board must first determine 
whether new and material evidence has been submitted to 
reopen his claim since a final rating decision dated in April 
1998 which denied service connection for that condition.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In addition, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Id.; see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The RO initially denied service connection for migraine 
headaches in a rating decision of July 1993.  The RO pointed 
out that the veteran's service medical records made no 
reference to headaches, and that there was no medical 
evidence of a nexus between the veteran's headaches and 
service.  The veteran was notified of that decision and of 
his appellate rights in a letter dated in July 1993.  
However, because the veteran did not seek appellate review 
within one year of notification, that decision became final.  
See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

Thereafter, the veteran filed a claim for service connection 
for headaches on the basis that it was related to his service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In a rating decision of April 1998, the RO 
denied service connection for migraine headaches on the basis 
that none of the service medical records made any reference 
to headaches.  The RO also noted that, since migraine 
headaches is considered a known clinical diagnosis, the claim 
also fails under the presumptive provisions pertaining to 
undiagnosed illnesses related to service in the Southwest 
Asia theater of operations during the Persian Gulf War.  See 
38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

The veteran was notified of the April 1998 rating decision 
and of his appellate rights in a letter dated that same 
month.  However, because the veteran did not seek appellate 
review within one year of notification, the April 1998 rating 
decision is final and not subject to revision upon the same 
factual basis.  See 38 U.S.C.A.          § 7105(c); 38 C.F.R. 
§§ 20.302, 20.1103.

In May 2003, the veteran attempted to reopen his claim for 
service connection for migraine headaches.  In doing so, the 
veteran presented the new theory that this condition is 
secondary to his service-connected PTSD.  Nevertheless, in 
light of the Court's case law, the Board finds that the 
veteran must still present new and material evidence with 
respect to this claim.

In Ashford v. Brown, 10 Vet. App. 120 (1997), the Court held 
that when a veteran attempts to reopen a claim by bringing a 
new etiological theory for the causation of his disease than 
that which was previously addressed in the earlier final 
denial, such new theory of causation does not itself 
constitute a new claim, obviating the necessity of presenting 
new and material evidence for that same claim.  Thus, the 
veteran's new theory of secondary service connection is not a 
basis for reopening his claim of entitlement to service 
connection for migraine headaches.  The Board must therefore 
proceed to analyze whether new and material evidence has been 
submitted since the final April 1998 rating decision.

Under VA law and regulations, if new and material evidence is 
presented or secured, the Secretary shall reopen and review 
the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  When reopening a claim, the Board performs a two-
step analysis. 

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of the all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winter v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim for 
service connection for migraine headaches is evidence that 
has been added to the record since the final April 1998 
rating decision.  Since that decision, the veteran underwent 
a VA neurological examination in July 2003.  Following a 
review of the claims file, the VA examiner concluded that the 
veteran migraine headaches were not caused but have been 
aggravated by his service-connected PTSD.  

The Board finds that this VA examination report is both new 
and material.  The report is new since it did not exist at 
the time of the April 1998 rating decision and is not 
cumulative of any other evidence at that time.  In addition, 
since the report provides a medical opinion that the 
veteran's migraine headaches have been aggravated by his 
service-connected PTSD, it undoubtedly relates to an 
unestablished fact necessary to substantiate the claim.  
Thus, the VA examination report of July 2003 is both new and 
material.  Hodge, 155 F.3d at 1363 (Fed. Cir. 1998) (holding 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim).  

Accordingly, the Board concludes that new and material 
evidence has been submitted since the unappealed April 1998 
rating decision; thus, the claim for service connection for 
migraine headaches must be reopened.

Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time.  In Bernard v. Brown, 4 Vet. App. 384, 386 (1993), 
the Court held that before the Board can address a question 
that has not been decided by the RO, it must determine 
whether the veteran has been given adequate notice of the 
need to submit evidence or argument on that question, and an 
opportunity to address the question at a hearing and, if not, 
whether the veteran is prejudiced thereby.  Since the Board 
finds below that service connection for migraine headaches is 
warranted, there is no prejudice to the veteran in 
adjudicating this claim on the merits.

The Board finds that service connection for migraine 
headaches is not warranted on a direct basis.  As pointed out 
in prior rating decisions, none of the service medical 
records makes any reference to headaches, thereby providing 
highly probative evidence against the claim under a direct 
theory of service connection.  The record also shows that 
migraine headaches were first diagnosed several years after 
service, with no medical evidence relating them to service.  
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  In 
short, both the service and post-service medical records 
provide probative evidence against the claim that the 
veteran's migraine headaches are related to service.  

Nevertheless, the July 2003 VA neurological examination 
report includes a medical opinion that the veteran's migraine 
headaches have been aggravated by his service-connected PTSD.  
Based on this opinion, the Board finds that service 
connection for migraine headaches is warranted on the basis 
of secondary service connection.  See 38 C.F.R. § 3.310.  
Thus, service connection for migraine headaches is granted, 
but only to the extent that they have been aggravated by his 
service-connected PTSD. 

The RO will be required to determine the nature and extent of 
the aggravation and award an appropriate evaluation based 
solely on the aggravation of this disorder.

The degree of disability associated with the service-
connected disorder over and above the degree of disability 
existing prior to the aggravation must be initially 
considered by the RO.  If the veteran does not agree with 
this determination, he may appeal this determination to the 
Board.  However, the veteran is advised that this claim will 
not be before the Board unless the determination of the RO is 
unfavorable, and the veteran files a notice of disagreement 
and completes all procedural steps necessary to appeal a 
claim to the Board in accordance with 38 U.S.C.A. § 7105.   

II.  New and Material Evidence to Reopen a 
Claim for Service Connection for 
Gastroesophageal Reflux Disease

The veteran is also seeking service connection for 
gastroesophageal reflux disease.  However, the Board must 
again determine whether new and material evidence has been 
submitted since the unappealed April 1998 rating decision 
which denied service connection for that condition.  Barnett, 
83 F.3d at 1383-84.  

In its April 1998 rating decision, the RO denied service 
connection for gastroesophageal reflux disease (claimed as 
"nausea") on the basis that there was no record of 
treatment in service for gastroesophageal reflux disease or 
nausea.  Parenthetically, the Board notes that the RO failed 
to discuss a separation examination report of December 1991 
in which the veteran reported frequent indigestion.  The 
examining physician also noted that the veteran's gastritis 
was controlled with medication.  In any event, the April 1998 
rating decision became final after the veteran made no 
attempt to file an appeal within one year of notification.  
See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

In June 2003, the veteran attempted to reopen his claim for 
service connection for gastroesophageal reflux disease on the 
basis of new and material evidence.  Therefore, the Board 
must consider all evidence added to the record since the 
final April 1998 rating decision to determine whether there 
is a basis for reopening the claim. 

Since that decision, the veteran has submitted VA outpatient 
treatment records dated in 2003 which show that the veteran 
has been experiencing severe gastric and acid reflux due to 
Depakote.  Since Depakote is used to treat psychiatric 
disorders, such as PTSD, as well as migraine headaches, it 
appears that the veteran's gastroesophageal reflux disease 
may be related to his service-connected PTSD and migraine 
headaches.  In other words, these records clearly relate to 
an unestablished fact necessary to substantiate the claim for 
service connection for gastroesophageal reflux disease.  In 
short, these records are both new and material.  See 38 
C.F.R.      § 3.156(a).

Accordingly, the Board concludes that new and material 
evidence has been submitted since the unappealed April 1998 
rating decision; thus, the claim for service connection for 
gastroesophageal reflux disease must be reopened.  However, 
the Board finds that additional development is needed before 
it can adjudicate this claim on the merits.  Therefore, this 
issue will be remanded to the RO.

III.  Increased Rating for PTSD

The RO has granted service connection and assigned a 50 
percent disability rating for PTSD.  Disability ratings are 
determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The veteran's PTSD has been rated as 50 percent disabling 
under the general rating formula for mental disorders.  Under 
these criteria, the next higher rating of 70 percent is 
assigned where the disorder is manifested by occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  See 38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9411. 

A 100 percent evaluation is indicative of total occupational 
and social impairment due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss of names of close relatives, own 
occupation or own name.  Id.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.  The evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to symptoms provided in that diagnostic code.  Id. 
at 443.  

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
a particular diagnostic code, the appropriate, equivalent 
rating will be assigned.  Id.

Initially, the Board notes that the veteran has been 
diagnosed with PTSD as well as bipolar disorder and 
depression.  Since a medical professional has not separated 
the effects of his service-connected PTSD from these 
nonservice-connected psychiatric disorders, the Board will 
attribute all signs and symptoms to his service-connected 
PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when 
it is not possible to separate the effects of the service-
connected condition from a nonservice-connected condition, 38 
C.F.R. § 3.102, which requires that reasonable doubt on any 
issue be resolved in the veteran's favor, clearly dictates 
that such signs and symptoms be attributed to the service-
connected condition)

The Board also notes that a VA examiner in November 2004 
attributed the veteran's psychiatric symptoms involving anger 
and aggression to a diagnosis of antisocial personality 
disorder, for which VA compensation may not be paid.  See 38 
C.F.R. §§ 3.303(c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 
516 (1996).  However, since no other medical professional 
agrees with this diagnosis, the Board will attribute all of 
the veteran's symptoms to his service-connected PTSD.  See 
Mittleider, supra.

Simply stated, the Board finds no basis it can distinguish 
between a service connected and nonservice connected 
psychiatric disorder. 

That being said, the Board finds that the medical evidence 
shows that the veteran's PTSD has caused total occupational 
and social impairment due to such symptoms that are analogous 
to that type and degree of symptomatology contemplated by a 
100 percent disability rating.  Several medical opinions 
support this conclusion.  

In an undated letter submitted in June 2003, D.H., M.D., 
explained that the veteran was unable to return to work due 
to his chronic medical condition.  Although Dr. D.H. did not 
indicate which medical condition prevented the veteran from 
working, the veteran has indicated on several occasions that 
Dr. D.H. treated his PTSD.  

The Board also notes that a VA treatment record dated in June 
2003 lists diagnoses of PTSD and bipolar affective disorder.  
The VA clinician then provided the following opinion:  

At this time, it does not appear that the [veteran] 
will be able to maintain gainful employment.  It 
may be possible for him to pick up odd jobs 
occasionally, but certainly any job that requires 
him to be around a group of people, and does not 
allow him the flexibility of not working when his 
condition warrants, would not be an attenable 
situation for him.  He feels a great deal of 
pressure due to financial reasons to return to 
work, but it does not appear that this is likely to 
occur in the near future.  

In short, these two medical opinions clearly indicate that 
the veteran is unable to work due to his service-connected 
PTSD, thereby supporting a 100 percent disability rating for 
PTSD.  In addition, the GAF score of 40 listed in the June 
2003 report also reflects total social and occupational 
impairment, which illustrates behavior is manifested by major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  See 
Quick Reference to the Diagnostic Criteria from DSM-IV 47 
(1994).

Total occupational impairment is also reflected in a 
September 2003 decision by the Social Security Administration 
(SSA) which determined that the veteran was totally disabled 
due to diagnoses of affective/mood and anxiety disorders.  
Although the Board is not bound by a determination of the 
SSA, this decision nevertheless provides probative evidence 
that the veteran's PTSD results in total occupational 
impairment. 

In conclusion, although all of the enumerated symptoms 
recited for the 100 percent rating are not shown, the Board 
finds that the severity of his PTSD symptoms and the effect 
of those symptoms on his social and work situation justify 
such a rating.  See Mauerhan, supra.  The Board thus 
concludes that the evidence supports a 100 percent disability 
rating for the veteran's PTSD.

IV.  TDIU

A TDIU may be assigned, where the schedular rating is less 
than total, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  See 38 C.F.R. § 4.16(a).

The Board has determined that the veteran's service-connected 
PTSD warrants a 100 percent schedular rating.  Accordingly, 
there is no legal basis to award a TDIU.  See Green v. West, 
11 Vet. App. 472, 476 (1998) (veteran not entitled to a total 
disability rating for compensation while receiving a 100 
percent schedular evaluation for his service-connected 
lymphadenopathy).  Thus, as there is no entitlement under the 
law to the benefit sought, the appeal must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


VI.  The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO dated in June 2003, 
November 2003, December 2005, and March 2006: (1) informed 
the veteran about the information and evidence not of record 
that is necessary to substantiate his claims; (2) informed 
him about the information and evidence that VA will seek to 
provide; (3) informed him about the information and evidence 
he is expected to provide; and (4) requested that he provide 
any evidence in his possession that pertains to the claims, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R.            § 3.159(b) apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit recently held that a statement of the 
case (SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield  v. Nicholson, No. 02-1077 (U.S. Vet. App. 
December 21, 2006) [hereinafter Mayfield III].  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

The Board finds that the RO has complied with Kent v. 
Nicholson, 20 Vet. App. 1 (2006), in which the Court held 
that, in addition to notifying the veteran of evidence and 
information necessary to prove his underlying claim, the 
claimant must also be notified of the evidence and 
information necessary to reopen his claim for service on the 
basis of new and material evidence.  In any event, the Board 
notes that the claims for service connection for migraine 
headaches and gastroesophageal reflux disease have been 
reopened on the basis of new and material evidence, with the 
first claim being ultimately granted on the merits and the 
second claim being remanded for additional medical 
development. 

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the veteran's contentions as well as the communications 
provided to the veteran by the VA, it is reasonable to expect 
that the veteran understands what was needed to prevail.  See 
Sanders v. Nicholson, (Fed. Cir. May 16, 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO has obtained all relevant 
medical records identified by the veteran and his 
representative.  In any event, the Board notes that each of 
the claims on appeal has been granted except for the claim 
for service connection for gastroesophageal reflux disease 
which is being remanded for additional medical development.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.


ORDER

Service connection for migraine headaches is granted. 

New and material evidence has been submitted to reopen the 
claim for service connection for gastroesophageal reflux 
disease, and the appeal is granted to this extent only.

A 100 percent disability rating for PTSD is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.

A total disability evaluation based on individual 
unemployability due to service-connected disabilities is 
dismissed. 


REMAND

The Board finds that additional development is needed before 
it can adjudicate the veteran's claim of entitlement to 
service connection for gastroesophageal reflux disease.  

The veteran reported a history of frequent indigestion during 
his separation physical in December 1991.  The examining 
physician also noted that the veteran's gastritis was 
controlled with medication.  After service, the veteran was 
diagnosed with gastroesophageal reflux disease, with no 
medical opinion concerning the etiology or date of onset.  In 
light of these findings, the Board finds that the veteran 
should be afforded a VA examination to determine whether his 
gastroesophageal reflux disease is related to service.  See 
38 U.S.C.A. § 5103A(d) and 38 C.F.R.                  § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In addition, the Board notes that newly submitted evidence 
indicates that the veteran's gastroesophageal reflux disease 
may be related to Depakote, which is used to treat 
psychiatric disorders and migraine headaches.  However, the 
RO has yet to consider whether the veteran's gastroesophageal 
reflux disease was caused or aggravated by Depakote, which 
was possibly used to treat his service-connected PTSD and 
migraine headaches.  See 38 C.F.R. § 3.310(a).  Therefore, 
following a VA examination, this secondary theory of service 
connection should be considered by the RO in adjudicating the 
veteran's claim for service connection for gastroesophageal 
reflux disease. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled to 
undergo a VA examination to determine the 
etiology of his stomach condition 
involving gastroesophageal reflux 
disease. The veteran's claims file should 
be made available to the examiner for 
review, and all necessary studies and 
tests should be conducted.  Following an 
examination of the veteran and a review 
of the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the 
veteran's gastroesophageal reflux disease 
is related to service, or whether it is 
at least as likely as not that this 
condition was either caused or aggravated 
by medication (Depakote) used to treat 
his service-connected PTSD and/or 
migraine headaches.  If it is determined 
that his stomach condition was not caused 
but aggravated by medication use to treat 
his service-connected PTSD and/or 
migraine headaches, the examiner is 
requested to attempt to quantify the 
degree of additional impairment resulting 
from the aggravation.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  In doing so, the RO 
must consider whether the veteran's 
gastroesophageal reflux disease was 
either caused or aggravated by medication 
used to treat his service-connected PTSD 
and/or migraine headaches.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


